DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 July 2021.
Applicant’s election without traverse of Invention I (Claims 1-13) in the reply filed on 22 July 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13
Claim 13 recites the limitations “the second shoulder” and “the stop”.  There is insufficient antecedent basis for these limitations.  
Examiner notes that these limitations are introduced in claim 9.  For examination purposes, the claim is interpreted as depending from claim 9.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 9 of U.S. Patent No. 11052520 in view of DILLON (US 6484391 B1). 
US 11052520 B2 + Secondary Reference
Current Application (US 20210207490 A1)
1 or 4 or 8
1
1
4
2
5
1
6
3
7
4
8 + 9
5
10
6
11
9
12


Table A: Examiner’s representation of claims in US 11052520 that correspond to the pending application’s claims.

As shown above in Table A, there is a large amount of overlap between the claims of MALDONADO (US 11052520 B2) and the current application.  The difference between the independent claims of MALDONADO (US 11052520 B2) and Independent claim 1 of the current application is the inclusion of a step of “slidably orienting the component in a support fixture” in claim 1.  The other method steps of securing, arranging, inserting, installing, and rotating are all present in independent claims 1, 4, and 8 of MALDONADO.
However, DILLON (US 6484391 B1) teaches a method of pressing a bushing into a component (Figure 4, Item 25) that has a bore (26a).  The component is oriented on the worktable (10) (Col. 2, Lines 40-50 teach that the workpiece (25) is positioned on the mounting plates.  This positioning is interpreted as slidably orienting the component.) that has mounting plates (14) and vices (16a/16b). 
One of ordinary skill would have been motivated to apply the known orientation technique of DILLON to the claimed methods of MALDONADO in order to use the engagement legs and vice components to secure the workpiece in place (DILLON Col. 2, Lines 48-52) and utilize the mobile worktable to reposition the workpiece into a working position. (Col. 1, Lines 53-55)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known orientation technique of .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over PERGANTIS (US 20160312656 A1) in view of DILLON (US 6484391 B1).
As to claim 1, PERGANTIS teaches method of installing a seal in a bore of a component, comprising: securing a base plate to the component (Figures 4 and 7 teach various components of the installation tool and component.  Figure 4 teaches a tool with a base (36) attached to the component (20).  Figure 7 teaches that the base plate (36) is connected via fasteners (98) to a component below.); arranging the seal onto a pusher (Figure 4 teaches the seal (22) on the pusher (not labeled).  Figure 8 teaches the pusher structure (42).  ¶0047 teaches the pusher (42) receives the seal (22) on a notch (78).) ; inserting the pusher into a hole in the base plate (Figure 9 teaches the pusher is mated with the base.); installing a hub onto the base plate and over the pusher (Figure 9 teaches the attachment of the hub (tool support (38)) with the base.  Figure 7 teaches the hub (38) is placed over the base (36).); and rotating a rod relative to the hub to advance the pusher and seat the seal in the bore. (¶0055 teaches the rotation of the handle (94) which is attached to the shaft (92) and the downward movement of the seal into the bore.)
PERGANTIS does not explicitly disclose slidably orienting the component in a support fixture.
However, DILLON (US 6484391 B1) teaches a method of pressing a bushing into a component (Figure 4, Item 25) that has a bore (26a).  The component is oriented on the worktable (10) (Col. 2, Lines 40-50 teach that the workpiece (25) is positioned on the mounting plates.  This positioning is interpreted as slidably orienting the component.) that has mounting plates (14) and vices (16a/16b). 
One of ordinary skill would have been motivated to apply the known orientation technique of DILLON to the claimed methods of PERGANTIS in order to use the engagement legs and vice components to secure the workpiece in place (DILLON Col. 2, Lines 48-52) and utilize the mobile worktable to reposition the workpiece into a working position. (Col. 1, Lines 53-55)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known orientation technique of DILLON to the claimed method of PERGANTIS because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 4, PERGANTIS in view of DILLON teaches the method of claim 1, wherein the securing step includes abutting a boss of the component with the base plate, wherein the bore is arranged in the boss, and comprising a step of clamping the base plate to the boss by securing bolts to the base plate. (PERGANTIS, Figure 4 teaches the plate (36) is attached to the component (20) via bolts (not labeled).  Figure 6 teaches the bolts (98) secure the base (36) to the component boss (24).)

As to claim 8, PERGANTIS in view of DILLON teaches the method of claim 1, wherein the pusher includes first and second diameter portions that form a first shoulder (PERGANTIS Figure 8 teaches the pusher (42) has a first diameter portion (denoted by 82) and a second diameter portion (the widest part of the base portion (72) that form a first shoulder (notch (78).) , and the arranging step includes sliding the seal onto the first diameter portion and into abutment with the first shoulder. (¶0047 teaches the seal (22) is received within the notch (78).)

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over PERGANTIS (US 20160312656 A1) in view of DILLON (US 6484391 B1), as applied in claim 1, further in view of COLE (US 20170341217 A1).
As to claim 2, PERGANTIS in view of DILLON teaches the method of claim 1, comprising the step of placing the component in the support fixture (DILLON, Col. 2, Lines 40-50 teach that the workpiece (25) is positioned on the mounting plates.), and the orienting step includes rotating the component about its axis to position the bore generally vertically. (Col. 2, Lines 20-34 teach that the table is pivoted about its z axis in order to position the workpiece in a position where the bushing receiving aperture is upright.)
PERGANTIS in view of DILLON does not explicitly disclose opening a tool case.  DILLON discloses the worktable has vices (16a/16b) but does not disclose a tool case.
However, COLE teaches a tool case that is opened and also includes a worktable with vice grips. (Figure 3B teaches the work station (20) has a worktable (26) with vices (142) that can hold workpieces.  The workstation also includes removable substations (100) that contain tools. ¶0048 teaches the substations can be tool boxes.)
One or ordinary skill in the art would have been motivated to apply the known workstation including a worktable and substations technique of COLE to the workstation structure of DILLON in order to provide a movable and securable workstation to house tools as well as a work bench. (COLE, ¶0019)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known workstation including a 

As to claim 3, PERGANTIS in view of DILLON and COLE teaches the method of claim 2, wherein the component includes a perimeter flange, and the orienting step includes sliding the flange within complementarily shaped groove in the support fixture. (DILLON, Col. 2, Lines 48-52 teach that the workpiece flange portion is positioned on the mounting plates and engagement legs are positioned over the flange portion, then vices are tightened.  The fitting of the flange in between the mounting plates and engagement legs is interpreted as the claimed groove fitting step.)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over PERGANTIS (US 20160312656 A1) in view of DILLON (US 6484391 B1), as applied in claim 4, further in view of WHITNEY (US 20090038134 A1).
As to claim 5, PERGANTIS in view of DILLON teaches the method of claim 4, where bolts are used to secure the base plate to the component. (PERGANTIS, Figure 6 shows bolts (98) that secure the base (36) to the component (20).)
PERGANTIS in view of DILLON does not explicitly disclose inserting the bolts from a side opposite the boss at an interior of the component.
However, WHITNEY (Figures 1-2) teaches the mounting of a plate (30) to a component (gear cover (GC)) that has an aperture (drive passage (DP)) using fasteners (40/42) that are inserted from both the same and opposite sides of the boss. (Figure 1 teaches the fastener (40) is inserted from the right side, while the fastener (42) is inserted from the left.  ¶0029 teaches the right of Figure 2 is the rear side (RS) which is interpreted as the interior of the component.)
One of ordinary skill in the art would have been motivated to apply the known fastener insertion technique of WHITNEY (in that fasteners can be inserted from either side) to the fastener insertion method of PERGANTIS in order to facilitate installation of the plate of PERGANTIS depending on whether there is more convenient access to the exterior or interior of the component. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known fastener insertion technique of WHITNEY (in that fasteners can be inserted from either side) to the fastener insertion method of PERGANTIS because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement to yield predictable results.  See MPEP 2143 (I)(D).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over PERGANTIS (US 20160312656 A1) in view of DILLON (US 6484391 B1), as applied in claim 4, further in view of PAN (CN 104626055 B).
As to claim 6, PERGANTIS in view of DILLON teaches the method of claim 4, wherein the base plate is secured to the component. (PERGANTIS, Figure 6 shows bolts (98) that secure the base (36) to the component (20).)
PERGANTIS in view of DILLON does not explicitly disclose the securing step includes providing a window in the base plate that leaves the seal visible through the window subsequent to the inserting step.
However, PAN teaches a seal modification tool (Line 12) that has a window (Figures 7-8, Item 53) in the support (Figure 1, Item 5).  The support of PAN has a central aperture where the seal handling component (elastic sleeve (1)) passes during use, similar to the base plate of PERGANTIS.  Line 162 teaches the windows (53) are used to observe the seal.
One of ordinary skill in the art would have been motivated to combine the observation window of PAN to the base plate of PERGANTIS in order to easily observe the seal during operation of the tool. (PAN Line 162)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of invention, to combine the observation window of PAN to the base plate of PERGANTIS because it has been held to be prima facie obvious to combine prior art elements according to known methods in order to achieve predictable results.  See MPEP 2143 (I)(A).

As to claim 7, PERGANTIS in view of DILLON and PAN teaches the method of claim 6, comprising the step of observing longitudinal movement of the seal past the (PAN, Figures 1 and 7 teach the device has windows (53) in the portion of the tool where the seal passes longitudinally.  Line 162 teaches the window is provided in order to observe the seal.  Although the tool of PAN is for moving a seal away from the bore, application of the window to the tool of PERGANTIS is interpreted as teaching observing the seal when it moves towards the bore.)

Claims 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over PERGANTIS (US 20160312656 A1) in view of DILLON (US 6484391 B1), as applied in claim 4, further in view of HOPPER (US 20080230999 A1).
As to claim 9, PERGANTIS in view of DILLON teaches the method of claim 8, wherein the pusher includes several areas of differing diameter. (PERGANTIS, Figure 8)
PERGANTIS in view of DILLON does not explicitly disclose the pusher includes a third diameter portion forming a second shoulder with the second diameter portion, and the hole includes a stop that abuts the second shoulder in a fully installed seal position.
However, HOPPER (Figure 1) teaches a pusher structure (seal installation sleeve (30)) that has a third diameter portion (large diameter area above/beside the radially projecting reference surface (48)) that forms a second shoulder with the second diameter portion (Figure 1 shows an area denoted by a dimensioned “D” area that is interpreted as an analogous second diameter portion.  Figure 1 teaches the radially projecting reference surface (48) is a shoulder formed between the second and third diameter portions.) and that the hole includes a stop that abuts the second shoulder in (Figure 2 teaches a stop (26) (area that Item 48 contacts) associated with the hole (orifice (20)).  ¶0013 teaches the operator rotates the motive fastener (34) until the reference surface of the sleeve (30) contacts the reference surface (26) of the plate (cover member (14)).)
One of ordinary skill would have been apply the known large diameter reference surface of HOPPER to the actuator engagement portion (Item 76) of PERGANTIS in order to provide a physical indication that the seal has been installed fully through the use of the reference surfaces of HOPPER to ensure proper installation of the seal to the correct depth without removing pieces of the component. (HOPPER ¶0014)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known large diameter reference surface of HOPPER to the actuator engagement portion (Item 76) of PERGANTIS because it has been held to be prima facie obvious to apply a known technique to a known device, ready for improvement to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 10, PERGANTIS in view of DILLON and HOPPER teaches the method of claim 9, wherein the pusher includes first and second pusher portions (PERGANTIS, Figures 7 and 8 teach first (72) and second (76) pusher portions.), the first and second diameter portions provided on the first pusher portion (PERGANTIS Figure 8 teaches the pusher (42) has a first diameter portion (denoted by 82) and a second diameter portion (the widest part of the base portion (72) that form a first shoulder (notch (78).), (In the combination with HOPPER, the third diameter portion is applied to the second pusher portion (76) of PERGANTIS in order to achieve the same functionality of a physical indication that the seal is inserted by contacting the third diameter portion with the top of the hole.  Figure 4 of PERGANTIS shows that the bottom of the second portion (76) is level with the entry to the hole of the plate (36) when the seal is inserted.), the first and second pusher portions secured to one another by a fastener. (PERGANTIS, Figure 8 teaches a fastener that joins the two pusher portions.)

As to claim 11, PERGANTIS in view of DILLON and HOPPER teaches the method of claim 9, wherein the rotating step slides the first diameter portion into the bore in a slip fit relationship. (PERGANTIS ¶0053 and Figure 4 show that the first diameter portion (denoted by 82) passes into the aperture (26) in the component.  Figure 8 does not show any threading on the exterior of the first diameter portion, and the written description does not disclose a threaded relationship, so the fit of the pusher and the aperture is interpreted as a slip fit.)

As to claim 13, PERGANTIS in view of DILLON and HOPPER teaches the method of claim 9 (see 112(b) rejection above), wherein the rotating step includes threadingly rotating the rod relative to the hub and tightening the rod until the second shoulder contacts the stop. (PERGANTIS, Figure 7 and ¶0050 teach the actuation system is a threaded shaft (92) with a handle (94).  ¶0055 teaches the twisting of the shaft causes it to move downward towards the base (36) (which is interpreted as moving relative to the hub (38)).  The combination with HOPPER in claim 9 above places the third diameter portion and second shoulder on the second pusher portion (76) of PERGANTIS.  Figure 4 of PERGANTIS shows that the bottom of the second portion (76) is level with the entry to the hole of the plate (36) when the seal is inserted, such that the second shoulder in the combination contacts the upper surface of the hole, which is interpreted as the stop.)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over PERGANTIS (US 20160312656 A1) in view of DILLON (US 6484391 B1), as applied in claim 1, further in view of HAYS (US 1658896).
As to claim 12, PERGANTIS in view of DILLON teaches the method of claim 1, wherein the installing step includes placing the hub onto a collar of the base plate (PERGANTIS, Figure 7 teaches the hub (38) is placed on the plate (36) and secured via threaded fasteners (70) along the outer portion (interpreted as the collar) of the plate. ¶0045 teaches that other support attachment techniques are possible.) and receiving an end of the rod in a pocket of the pusher in a slip fit relationship. (PERGANTIS ¶0050 teaches the shaft engages with the pusher axially.  Figure 4 teaches the engagement area of the pusher to the shaft is a ball joint where the ball has ridges to avoid accidental removal.  This joint is interpreted as a slip fit joint.)
PERGANTIS in view of DILLON does not explicitly disclose threading the hub onto a collar of the base plate. 
However, HAYS teaches a pulling device where the hub is threaded onto a collar of a base plate. (Figure 1 teaches a base plate (bushing (5)) that engages with a bore (hub extension (4)) of the component.  The bushing of HAYS is interpreted as analogous in that it has an aperture where the motive portion (puller/pusher) of the device runs.  The device of HAYS also has a hub (holder (11)) that is attached to the bushing around the exterior via a threaded connection.  The holder of HAYS is interpreted as analogous to the support of PERGANTIS in that is has a threaded aperture section where the shaft travels.)
One of ordinary skill in the art would have been motivated to apply the known threaded connection technique of HAYS to the connection of support and base method of PERGANTIS in order to remove the need for extra fasteners (as is currently shown in PERGANTIS) and use a known method for attaching components of a pusher/puller device to connect the two components.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known fastener insertion technique of WHITNEY (in that fasteners can be inserted from either side) to the fastener insertion method of PERGANTIS because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement to yield predictable results.  See MPEP 2143 (I)(D).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
ROBERTSON (US 3266347 A) teaches a seal installation tool that has slots (36) in the pusher plate to observe the tool during the process.
COGHLAN (US 9174331 B1) teaches a mounting plate (22) that is secured to a component via fasteners (38) from an opposite side of the component.
GERMANO (US 6113202) teaches a toolbox with a workstation/mounting area attached. (Figure 6)
WALLGREN (US 2139293) teaches a toolbox with a workstation/mounting area attached. (Figures 1-5)
ALLAN (US 20100230313 A1) teaches a toolbox with a workstation/mounting area attached. (Figure 4C)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        12 August 2021